DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/12/2021 is being considered by the examiner.


Reason for Allowance

Claims 1-3, 5-10, 12-17, 19, and 21-28, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 08/12/2021 and a thorough search the closest prior arts Curtis et al. (US 2018/0052320 A1), in view of Fabiny et al. (US 20030016449 A1), and in further view of Jain et al. (US 2009/0296188 A1), and in further view of Lin et al. (US 2018/0231702 A1), and in further view of Chang et al. (US 2005/0174919 A1), and in further view of Bradski et al. (US 2015/0178939 A1), and in further view of Ahn et al. (US 2014/0314897 A1), and in further view of Oh (US 2018/0239177 A1), and in further view of Klug et al. (US 2017/0010466 A1), and in further view of LIN et al. (US 2009/0161213 A1), and in further view of Kudenov (US 2013/0027713 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the blazed diffraction grating has a first diffraction efficiency across a visible light spectrum for a first polarization over a range of angles of light incident thereon and has a second diffraction efficiency across the visible light spectrum for a second polarization over the range of angles of light incident thereon, the first diffraction efficiency being between 1 and 2 times the second diffraction efficiency as claimed in claim 1. 

The dependent claims 2-3, 5-10, 12-17, 19, and 21-28, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628